  Case 6:18-cv-00048-RSB-BWC Document 28 Filed 08/28/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JAMES E. HAWES,

                Petitioner,                                CIVIL ACTION NO.: 6:18-cv-48

        v.

 STATE OF GEORGIA; and MICHAEL
 NIALL,

                Respondents.


                                           ORDER

       Having conducted an independent and de novo review of the entire record, the concurs

with the Magistrate Judge’s Report and Recommendation, (doc. 25). Petitioner James Hawes

(“Hawes”) filed Objections to this Report and Recommendation, (doc. 27).

       The Magistrate Judge recommended the Court deny Hawes’ Petition as barred under

Teague v. Lane, 489 U.S. 488 (1989), and because the state courts’ determinations of the claims

Hawes raised in his 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus are entitled to deference.

(Doc. 25, pp. 7–14.) The Magistrate Judge also recommended the Court deny as moot any pending

Motions. (Id., p. 1.) While Hawes’ Objections are responsive to the Magistrate Judge’s Report

and Recommendation, his Objections are without merit and are little more than an iteration of the

claims he originally set forth in these proceedings and that the Magistrate Judge correctly

addressed. Having reviewed the Report and Recommendation and the Objections under a de novo

standard, the Court finds that Hawes offers nothing in his Objections to call the Magistrate Judge’s

recommended disposition into question.
    Case 6:18-cv-00048-RSB-BWC Document 28 Filed 08/28/20 Page 2 of 2



        Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DENIES Hawes’

Section 2254 Petition, DENIES as moot all pending Motions, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Hawes in forma

pauperis status on appeal and a Certificate of Appealability.1

        SO ORDERED, this 27th day of August, 2020.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




1
  Petitioner has also filed a “Petition for Writ of Mandamus,” (doc. 26), in which he requests that the United
States Court of Appeals for the Eleventh Circuit order this Court to issue a report and recommendation and
final order in this case. To the extent that Petitioner requested any relief of this Court through that filing,
that request is denied as moot.


                                                      2
